MEMORANDUM **
Larry Donnell King, a California state prisoner, appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required under the Prison Litigation Reform Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.2007). We affirm.
The district court properly dismissed the action because King failed to pursue his grievances beyond the intermediate level of administrative review, and failed to demonstrate that he was not required to do so. See Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir.2009) (proper exhaustion “means that a grievant must use all steps the prison holds out, enabling the prison to reach the merits of the issue”).
King’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.